                 Case 20-12395-btb           Doc 25      Entered 07/23/20 17:11:47            Page 1 of 3




 1 KATHLEEN A. LEAVITT
                                                                                  E-FILED
   CHAPTER 13 BANKRUPTCY TRUSTEE
 2 711 S 4th Street, Suite 101
   Las Vegas, NV 89101
 3 kal13mail@las13.com
   Tel: (702) 853-0700
 4 Fax: (702) 853-0713

 5
                                         UNITED STATES BANKRUPTCY COURT
 6                                              DISTRICT OF NEVADA


 7 IN RE:                                                        CASE NO: BKS-20-12395-BTB
   JORGE R ALCAZAR
 8                                                               CHAPTER 13
                                       Debtor(s)
                                                                 Hearing Date:    August 13, 2020
 9
                                                                 Hearing Time:    1:30 pm
10 LAW OFFICE OF MICHAEL J HARKER
   Attorney for the Debtor
11
                            TRUSTEE'S OPPOSITION TO CONFIRMATION OF PLAN
12                    #1 COMBINED WITH TRUSTEE'S RECOMMENDATION FOR DISMISSAL

13
         Comes now KATHLEEN A. LEAVITT, Chapter 13 Bankruptcy Trustee, in the above captioned
14
     bankruptcy case and hereby alleges as follows:
15
                                                         Statement of Facts
16
         The Debtor(s) filed for Chapter 13 relief on 05/17/2020. The Section 341(a) Meeting of Creditors held on
17
     July 21, 2020 at 9:00 am was concluded .
18
                                                              Argument
19
         The Trustee objects to confirmation of the Chapter 13 Plan and recommends that this case be dismissed
20
     pursuant to 11 U.S.C. §1307(c) for one or more of the following reasons:
21

22
                      · Debtor(s) is/are delinquent in plan payments. 11 U.S.C. §1307(c)(1)
                     · Plan is not feasible as required by 11 U.S.C. §1322 based on: Republic Services
23

24
                 Case 20-12395-btb           Doc 25      Entered 07/23/20 17:11:47            Page 2 of 3




 1
         Debtor(s) failed to cooperate with the Trustee as necessary to enable the Trustee to perform her duties
 2
     pursuant to 11 U.S.C. §521(a)(3), §704 and/or §1302. This failure to cooperate has caused unreasonable
 3
     delay that is prejudicial to creditors under 11 U.S.C. §1307(c)(1) as the Debtor(s) did not provide the
 4
     following documents and/or amendments:
 5
                     · Paystubs for the following period(s): 11/1/19-4/30/20 all sources. 11 U.S.C. §704(a)(4)
 6
                    and/or 11 U.S.C. §521(a)(1)(B)(iv).
                    · Bank Statement(s) for the following period(s): bank account #4763: 3/17/2020 - 5/7/2020
 7
                    (bank account listed on tax return).
 8 Finally, Trustee makes the following statements in an effort to maintain a clear record:
                    · Debtor should ensure that all creditors have been noticed pursuant to LR 1007(b)(5)(B).
 9                                                           Conclusion

10       WHEREFORE, for the foregoing reasons, the Trustee objects to confirmation and recommends that this case

11 be dismissed pursuant to 11 U.S.C. §1307(c).

12 Dated: 7/23/20                                                 /s/ Kathleen A. Leavitt
                                                                  Kathleen A. Leavitt
13                                                                Chapter 13 Trustee

14

15

16

17

18

19

20

21

22

23

24
                  Case 20-12395-btb          Doc 25       Entered 07/23/20 17:11:47             Page 3 of 3




 1
   KATHLEEN A. LEAVITT
   CHAPTER 13 STANDING TRUSTEE
 2
   711 S 4Th Street
   Suite 101
 3
   Las Vegas, NV 89101
 4
                                   UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF NEVADA
 5

     IN RE:                                                         CASE NO: BKS-20-12395-BTB
 6
                                                                    Chapter 13
 7 JORGE R ALCAZAR

 8

 9                           Debtor (s)

10                                          CERTIFICATE OF SERVICE

11       1. On July 23, 2020, I served the following document(s):

12 TRUSTEE'S OPPOSITION TO CONFIRMATION OF PLAN #1 COMBINED WITH
   TRUSTEE'S RECOMMENDATION FOR DISMISSAL
13
         2. I served the above-named documents(s) by the following means to the persons
14
     as listed below:
15
         United States mail, postage fully prepaid
16
     JORGE R ALCAZAR                      LAW OFFICE OF MICHAEL J HARKER
17   7018 SALT MARSH CT                   2901 EL CAMINO AVE
     LAS VEGAS, NV 89148                  SUITE 200
                                          LAS VEGAS, NV 89102
18

19 I declare under penalty of perjury that the foregoing is true and correct.

20
     Signed on: 7/23/20                                           /s/ Esther Carr
                                                                  Employee of
21                                                                Kathleen A. Leavitt
                                                                  Chapter 13 Standing Trustee
22

23

24
